IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CHARLES ROBINSON,                         : No. 84 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
JOHN J. TALABER, SECRETARY OF PA          :
BOARD OF PROBATION AND PAROLE,            :
ET AL.,                                   :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.